Citation Nr: 0015993	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-08 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for chronic fatigue as 
a manifestation of an undiagnosed illness or hypothalamic 
hypogonadism and hypokalemic periodic paralysis.

2.  Entitlement to service connection for chronic pain of the 
knees as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for chronic pain of the 
elbows as a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for chronic pain of the 
shoulders as a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for chronic 
gastrointestinal problems as a manifestation of an 
undiagnosed illness.

6.  Entitlement to service connection for sexual dysfunction 
as a manifestation of an undiagnosed illness.

7.  Entitlement to an evaluation in excess of 10 percent for 
service-connected tinea versicolor, on appeal from the 
initial evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971, from June 1971 to June 1977, from August 1979 to 
August 1983, and from November 1990 to May 1991.  The veteran 
served in the Southwest Asian theater of operations between 
December 5, 1990 and May 4, 1991.

This appeal arises from an April 1996 rating decision of the 
Baltimore, Maryland, regional office (RO) which denied 
service connection chronic fatigue as a manifestation of an 
undiagnosed illness.  The notice of disagreement with regard 
to this decision was received in September 1996.  This appeal 
also stems from a February 1998 rating action which denied 
service connection for chronic pain of the knees, elbows, and 
shoulders, chronic gastrointestinal problems, and sexual 
dysfunction due to an undiagnosed illness, and which assigned 
a noncompensable evaluation for tinea versicolor, after 
granting service connection for the same.  A notice of 
disagreement with respect to these issues was received in 
March 1998.  A statement of the case on all the 
aforementioned issues was promulgated in May 1998.  The 
veteran's substantive appeal was received in June 1998.  By a 
rating action dated in dated in September 1999, the 
noncompensable evaluation assigned to service-connected tinea 
versicolor was increased to 10 percent, effective in October 
1996.


REMAND

In cases involving claims of service connection, an initial 
determination must be made as to whether the claim is well-
grounded.  In the recent case of Morton v. West, 12 Vet. App. 
477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") stated 
that absent the submission and establishment of a well-
grounded claim, VA cannot undertake the duty to assist the 
veteran in developing facts pertinent to his or her claim.  
However, the Court has held that VA has constructive notice 
of VA-generated documents that could "reasonably" be 
expected to be part of the record and that such documents are 
thus constructively part of the record before the VA even 
where they were not actually before the adjudicating body.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (per curiam order).  The Board notes 
that these records must be reviewed prior to appellate 
consideration of whether the claims are well-grounded.

A review of the claims folder reveals that there appear to be 
VA outpatient records that have not been made a part of the 
file.  In a report of a January 1998 VA gastrointestinal 
examination, the examiner stated that he had reviewed the 
veteran's "computer records for primary care and 
gastrointestinal consultations."  Reference was made not 
only to treatment notes involving the veteran's stomach but 
also his complaints of fatigue, decreased libido, multiple 
joint pain, and service-connected skin rash.  Recent records 
from the Baltimore VA Medical Center (VAMC) are contained in 
the claims folder.  However, there is no evidence that the RO 
has attempted to obtain the veteran's VA medical records 
prior to October 1998.  As VA treatment records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal, it is 
necessary to obtain the aforementioned medical records prior 
to appellate consideration in this case.  

In addition to the foregoing, the Board of Veterans' Appeals 
(Board) observes that the veteran's claim for service 
connection for chronic fatigue has been considered on a 
direct service connection basis (38 C.F.R. § 3.303) and as a 
manifestation of an undiagnosed illness (38 C.F.R. § 3.317).  
However, in a medical opinion obtained in July 1999, a VA 
examiner reported that the veteran had recently been 
diagnosed as having hypothalamic hypogonadism and hypokalemic 
periodic paralysis, and that those diagnoses were responsible 
for his symptoms of fatigue.  The RO subsequently considered 
whether service connection on a direct basis was warranted 
for hypothalamic hypogonadism and hypokalemic periodic 
paralysis (claimed as chronic fatigue).  The RO did not 
discuss the tenets of presumptive service connection (38 
C.F.R. §§ 3.307 and 3.309) with regard to whether 
hypogonadism is an endocrine disorder.  Endocrinopathies are 
disorders to which presumptive service connection may be 
applied.  Thus, to ensure the veteran is not prejudiced by 
the Board considering a question not yet addressed by the RO, 
the claims folder must be returned to the RO for its initial 
review of the presumptive service connection matter.  Floyd 
v. Brown, 9 Vet. App. 88 (1996); See also Curry v. Brown, 7 
Vet. App. 59 (1994) and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Finally, the Board notes that the veteran asserts that his 
skin disability has worsened and he has not undergone an 
examination of his service-connected tinea versicolor since 
September 1998.  The development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Further, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The veteran should be 
afforded a new VA dermatology examination.  

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating could result 
in denial of the claim.  38 C.F.R. § 3.655 (1999).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for his 
service-connected tinea versicolor since 
October 1996.  The veteran should also be 
asked to provide the complete names and 
addresses of all VA and non-VA health 
care providers who have treated him for 
chronic pain of the knees, elbows, and 
shoulders, chronic gastrointestinal 
problems, sexual dysfunction, chronic 
fatigue, hypothalamic hypogonadism, 
and/or hypokalemic periodic paralysis 
since service discharge.  After securing 
the necessary release(s), the RO should 
request copies of the records which are 
not already contained in the claims 
folders.

2.  The RO should obtain copies of the 
veteran's complete inpatient and 
outpatient treatment records from the 
Baltimore VAMC and any other identified 
VA medical facility since his service 
discharge.  Once obtained, all records 
must be associated with the claims 
folders.

3.  After the above has been 
accomplished, the RO should schedule the 
veteran for a VA dermatology examination 
to determine the severity of his service-
connected tinea versicolor.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  A copy of the notification 
letter should be associated with the 
claims file.  

The claims folders must be made available 
to the examiner for review prior to the 
examination.  A copy of this Remand 
decision should be provided to the 
physician.  Such tests as the examiner 
deems necessary should be performed.

The examiner should state whether the 
veteran's tinea versicolor has resulted 
in ulceration or extensive exfoliation or 
crusting.  He or she should also state 
whether there systemic or nervous 
manifestations associated with the tinea 
versicolor.  The examiner should state 
whether there is constant exudation or 
itching or extensive lesions attributable 
to the service-connected skin condition.  
Finally, the examiner should render an 
opinion as to whether the veteran's 
service-connected tinea versicolor has 
resulted in disfigurement.  If so, the 
disfigurement should be classified as 
slight, moderate, severe or marked, or 
completely or exceptionally repugnant.

4.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  In so doing, the RO should make 
a determination as to whether service 
connection for hypogonadism (claimed as 
chronic fatigue since discharge) is 
warranted under 38 C.F.R. §§ 3.307 and 
3.309.  If any decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case (SSOC) and afforded a 
reasonable opportunity to respond.  The 
SSOC should include citation to all 
relevant regulatory provisions.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence and afford due process 
to the veteran.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


